Title: To James Madison from Thomas Cooper, 9 July 1810
From: Cooper, Thomas
To: Madison, James


Sir
Philadelphia July 9th 1810
Col. Patten of the post office here, was so good as to hand me your obliging letter relating to my opinion on an Insurance Case. I hasten to acknowledge the receipt of your favour, and to express my high satisfaction at the approbation you have thought fit to bestow. It is approbation of the only kind worth having; laudari a laudato viro. I remain with sentiments of great respect Sir Your obliged friend and Servant
Thomas Cooper
